DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a composition section that generates...; a metadata addition section that adds…; a display control section that controls in claim 1, a display control section that controls… in claim 19.
The corresponding structures are identified in the specification for a composition section in paragraphs [0044-0046] and 111 of figure 3; a metadata addition section in paragraphs [0044 and 0048] and 112 of figure 3; a display control section in paragraphs [0049-0054] and 132 of figure 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tako et al. (US 20170367771 A1) in view of Barral et al. (US 20190110856 A1).
Regarding claims 1, 19, and 20, Tako discloses a surgery support system comprising: 
an information processing device (112 of fig. 1) including: 
a composition section (112 of fig. 2, SNAP system) that generates a composite image by compositing images output from a plurality of electronic instruments including a medical instrument (202, 204, and 206 of fig. 2); and 
first (user controls for the 4 view display of fig. 2) (metadata) related to division of the composite image (204 of fig. 2, the division windows 1-4 of the display 208 of figure 2); and 
a display control device (108 of fig. 1) including: 
controls all of the system functionality using the Controller, Voice Commands, Hand Gestures, Virtual buttons, and other Add On Sensors, [0129-0130] Other types of sensors and controls can also be provided) that controls a display device (Large Touch Screen Monitor 208 of fig. 2) to display, in a virtual three-dimensional space (Window 2, Virtual 3D Modelled Scene of fig. 2), divided images obtained by dividing the composite image into a plurality of divided regions (Window 1 for live video, Window 3 for God’s Eye View, Window 4 for 2D Dicom Images of fgi. 2) on a basis of the first user controls (User Controls of fig. 2).
It is noted that Tako does not disclose a metadata addition section that adds, to the composite image, and display the image on basis of the metadata as claimed.
Barral teaches a metadata addition section that adds to the composite image (500 of fig. 5, [0032] the video processing server generates bookmarks and inserts them as metadata within the video file, see details in figure 6) and display the image on basis of the metadata (fig. 8, display the image on the monitor figure 8).
Taking the teachings Tako and Barral together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metadata of Barral into the composite image Tako to allow surgeons to more efficiently review surgical videos, improve their surgical techniques, assess errors and corrective actions or training needs, or search a corpus of videos for specific portions of surgical videos, such as for specific steps of a particular type surgical procedure or events that occurred during one or more surgical procedures.
Regarding claim 2, Tako modified by Barral teaches the surgery support system according to claim 1. Tako further discloses display of the divided images regions (208 of fig. 2 
Regarding claim 3, Tako further discloses the surgery support system according to claim 2, wherein the divided regions are regions corresponding to the images output from the electronic instruments (202, 204 and 204 of fig. 2, [0130, 0136, and 0142] surgery tools, [0148] the tools: microscope, endoscope, probe, etc.).
Regarding claim 4, Tako further discloses the surgery support system according to claim 2, wherein the divided regions include a partial region of the images output from the electronic instruments (windows 1-4 of fig. 2), the display control section controls display of an enlarged image in which the partial region of the images is enlarged as the divided images (300 of fig. 4A, [0161] the surgeon 102 is able to toggle between all four (4) screens at once and any of the four (4) maximized on the display for full view).
Regarding claim 5, Tako modified by Barral teaches the surgery support system according to claim 1. Tako further teaches the display control section controls display of the divided images in the virtual three-dimensional space on a basis of the second controls ([0158] a 4-view display 2700 of figure 27). 
Barral further teaches wherein the metadata addition section adds, to the composite image, second metadata related to display of each of the divided images in the virtual three-dimensional space (500 of fig. 5, [0032] the video processing server generates bookmarks and inserts them as metadata within the video file), and the display control section controls display of the images in the virtual three-dimensional space on a basis of the second metadata (figs. 12A 
Regarding claim 6, Tako modified by Barral teaches the surgery support system according to claim 5, Barral further teaches wherein the second metadata includes information indicating arrangement of each of the divided images in the virtual three- dimensional space (500 of fig. 5, [0032] for inserting the metadata for images, and [0149] for the augmented or virtual reality devices to display the images. Note Tako teaches display the divided images in the virtual three-dimensional space, 160’ of fig. 1, and 2700 of fig. 27).
Regarding claim 7, Tako further teaches the surgery support system according to claim 5, wherein the second metadata includes information indicating a display size of each of the divided images in the virtual three- dimensional space (Left and Right images 301 of fig. 4B; [0158] the view is adjustable to fit the screen size, [0161] the display for full view).
Regarding claim 8, Tako further teaches the surgery support system according to claim 5, wherein the composition section generates the composite image by compositing the images output from the plurality of electronic instruments in a combination corresponding to a template selected by a user using the display device (User Controls, 208 of fig. 2, 2700 of fig. 27, 4-view display is adjusted by the user, [0161] display for full view).
Regarding claim 9, Tako further teaches the surgery support system according to claim 8, wherein the metadata addition section adds, to the composite image, the first and second controls by the user (metadata) that realize a display manner of the divided images corresponding to the other remote users, while in VR mode the user can choose, using a controller 116, to see what other remote users see, or to change their view to his own view).
Regarding claim 10, Tako further teaches the surgery support system according to claim 8, wherein the template is prepared for each type of the user (User Controls as 4-view display, 2700 of fig. 27).
Regarding claim 11, Tako further teaches the surgery support system according to claim 5, wherein the metadata addition section changes a content of the first and second metadata on a basis of an instruction from a user using the display device (User Controls of figs. 2 and 27; [0164] to change their view to his own view).
Regarding claim 12, Tako modified by Barral teaches the surgery support system according to claim 1, Barral further teaches wherein the composition section adds time information to each of the images output from the plurality of electronic instruments in compositing the images (timeline of figures 5 and 6).
Regarding claim 13, Tako further teaches the surgery support system according to claim 1, wherein the display control section superimposes line-of-sight information indicating a line-of-sight position of a user using the display device on the divided images on a basis of a detection result of a line-of-sight of the user ([0084] the surgery systems present real time and dynamic multiple line of sights views (from different/multiple perspectives) of the surgery 
Regarding claim 14, Tako further teaches the surgery support system according to claim 13, wherein in a case where the divided images on which the line-of- sight information is superimposed are included in the divided images displayed on another display device used by another user ([0126] the system can provided the augmented images as seen by the surgeon to any of these additional users, whether using an HMD display or some other type of display), the display control section causes other line-of-sight information indicating a line-of-sight position of the other user to be reflected in the divided images (fig. 27, [0084] different/multiple perspectives, multiple line of sight views from other users).
Regarding claim 15, Tako further teaches the surgery support system according to claim 1, wherein the display device includes an HMD (160’ of fig. 1).
Regarding claim 16, Tako further teaches the surgery support system according to claim 1, wherein the display device includes a ceiling-hung monitor (108 of fig. 1).
Regarding claim 17, Tako further teaches the surgery support system according to claim 1, wherein the medical instrument includes an endoscope device (204 of fig. 2, [0122]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zisimopoulos et al. (US 20180357514 A1) discloses SURGICAL SIMULATION FOR TRAINING DETECTION AND CLASSIFICATION NEURAL NETWORKS.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425